Citation Nr: 1500493	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-22 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Subsequently, the claims file was transferred to the RO in Wichita, Kansas.


FINDING OF FACT

The Veteran's sleep apnea is related to the symptoms which first manifested while he was in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his sleep apnea is either directly connected to his service or, in the alternative, is secondary to his service-connected posttraumatic stress disorder.  For the following reasons, the Board finds that direct service connection for sleep apnea is established.

The Veteran has been diagnosed with sleep apnea.  In this regard, a sleep study was conducted by a private physician in June 2008 which resulted in a diagnosis of moderate obstructive sleep apnea syndrome.  This diagnosis is confirmed and repeated in the VA treatment records.  More specifically, an April 2012 VA examination report states that the Veteran has sleep apnea.

In addition, the evidence indicates that the Veteran's sleep apnea manifested while he was in service.  In February 2010, the Veteran's wife testified that she noticed that he would stop breathing at night.  In his February 2010 notice of disagreement, the Veteran clarified that his wife's testimony shows that the sleep apnea symptoms manifested while he was on active duty.  Finally, in April 2012, a VA clinician opined that it is likely that the Veteran suffered from sleep apnea while in active military service.

The Board notes that there is no indication of the Veteran's sleep apnea in his service treatment records.  However, the evidence is in at least a state of equipoise regarding whether or not his sleep apnea manifested in service.  Thus, in light of the witness testimony and the April 2012 VA opinion, the evidence has established that the Veteran's sleep apnea manifested in service.

The April 2012 VA opinion also opines that it is at least as likely as not that the Veteran had sleep apnea for a protracted period of time and that it went undiagnosed until recently.  In addition, the Veteran's wife testified that he was diagnosed with sleep apnea after she noticed that he would stop breathing at night.  

The Board notes that the April 2012 VA examination report contains an opinion from the VA examiner that the Veteran's sleep apnea was less likely than not related to his military service due to the absence of evidence of obstructive sleep apnea while the Veteran was in military service.  However, the VA examiner's opinion does not outweigh the April 2012 opinion of the VA clinician and the evidence is in at least a state of equipoise regarding a nexus between the Veteran's current sleep apnea and the symptoms of sleep apnea that manifested while the Veteran was on active duty.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


